            Case 2:17-cv-02093-RFB-VCF Document 49 Filed 08/05/21 Page 1 of 4


 1   AARON D. FORD
      Attorney General
 2   Michael J. Bongard (Bar. No. 7997)
      Senior Deputy Attorney General
 3   State of Nevada
     Office of the Attorney General
 4   1539 Avenue F, Suite 2
     Ely, NV 89301
 5   (775) 289-1632 (phone)
     (775) 289-1653 (fax)
 6   mbongard@ag.nv.gov

 7   Attorneys for Respondents

 8                                   UNITED STATES DISTRICT COURT

 9                                          DISTRICT OF NEVADA

10    OMAR AYALA,                                                Case No. 2:17-cv-02093-RFB-VCF

11                    Petitioner,                             UNOPPOSED MOTION FOR AN
                                                            EXTENSION OF TIME TO FILE THE
12    vs.                                                 RESPONSE TO THE FOURTH AMENDED
                                                                PETITION FOR WRIT OF
13    BRIAN E. WILLIAMS, SR., et al.,                              HABEAS CORPUS
                                                                     (ECF NO. 46)
14                    Respondents.

15          Respondents, through legal counsel, Aaron D. Ford, Attorney General of The State of Nevada,

16   and Michael J. Bongard, Senior Deputy Attorney General, hereby move this court for a thirty (30) day

17   enlargement of time, up to and including September 10, 2021, in which to submit the response to

18   Petitioner Omar Ayala’s Fourth Amended Petition for Writ of Habeas Corpus by a Person in State

19   Custody Pursuant to 28 U.S.C. §2254. (ECF No. 23). The answer is currently due August 11, 2021.

20          Respondents base this motion on the declaration of Counsel.

21          This is Respondents’ first request for an extension of time in which to file an answer and made in

22   good faith and not for purposes of delay.

23          DATED this 4th day of August, 2021.

24                                                       AARON D. FORD
                                                         Attorney General
25
                                                         By: /s/ Michael J. Bongard_________
26                                                          Senior Deputy Attorney General

27

28



                                                   Page 1 of 4
             Case 2:17-cv-02093-RFB-VCF Document 49 Filed 08/05/21 Page 2 of 4


 1   AARON D. FORD
       Attorney General
 2   Michael J. Bongard (Bar. No. 7997)
       Senior Deputy Attorney General
 3   State of Nevada
     Office of the Attorney General
 4   1539 Avenue F, Suite 2
     Ely, NV 89301
 5   (775) 289-1632 (phone)
     (775) 289-1653 (fax)
 6   mbongard@ag.nv.gov
 7   Attorneys for Respondents
 8                                    UNITED STATES DISTRICT COURT
 9                                          DISTRICT OF NEVADA
10     OMAR AYALA,                                                  Case No. 2:17-cv-02093-RFB-VCF
11                    Petitioner,                                       DECLARATION OF
                                                                       MICHAEL J. BONGARD
12     vs.
13     BRIAN E. WILLIAMS, SR., et al.,
14                     Respondents.
15           1.     I am a Deputy Attorney General employed by the Attorney General’s Office of the State
16   of Nevada in the Post-Conviction Division, and I make this declaration on behalf of Respondents’
17   Unopposed Motion for Enlargement of Time to file the response to the petition (First Request) in the
18   above-captioned case. By this motion, I am requesting a thirty (30) day enlargement of time, up to and
19   including, September 10, 2021, to file and serve the answer. The answer is currently due August 11,
20   2021.
21           2.     Counsel took annual leave between July 13, 2021, and July 19, 2021 in order to visit his
22   family for the first time since December 2019.
23           3.     Counsel just completed the draft of the answer brief in Bejarano v. Gittere, et al., Ninth
24   Circuit Case Number 11-99000 (death penalty case). Counsel also must complete the supplemental brief
25   in a state habeas corpus case, Ferm v. Nevada Department of Public Safety, et al, Eighth Judicial District
26   Court Case Number A-19-789688-W, due August 9, 2021. On July 27, 2021, Counsel also filed the
27   answer to the petition in another state habeas case, Leal v. Hutchings, Eight Judicial District Court Case
28   Number A-20-814369-W.


                                                      Page 2 of 4
            Case 2:17-cv-02093-RFB-VCF Document 49 Filed 08/05/21 Page 3 of 4


 1           4.      On July 30, 2021, Counsel e-mailed opposing counsel, Kimberly Sandberg from the
 2   Federal Public Defender, to determine whether she would oppose this request for enlargement of time.
 3   Ms. Sandberg replied via e-mail stating that she does not oppose this motion.
 4           For these reasons, Counsel respectfully asks this Court to grant the request for an extension of
 5   time of thirty (30) days to file the response to the petition.
 6           DATED this 4th day of August, 2021.
 7                                                           By: /s/ Michael J. Bongard________________
                                                                Michael J. Bongard (Bar No. 007997)
 8                                                              Senior Deputy Attorney General
 9

10                                                         IT IS SO ORDERED:
11

12
                                                         __________________________
13
                                                         RICHARD F. BOULWARE, II
14                                                       United States District Judge
15                                                       DATED this 5th day of August, 2021.
16

17

18

19
20

21

22

23

24

25

26

27

28



                                                      Page 3 of 4
           Case 2:17-cv-02093-RFB-VCF Document 49 Filed 08/05/21 Page 4 of 4


 1                                      CERTIFICATE OF SERVICE
 2          I hereby certify that I electronically filed the foregoing document with the Clerk of the Court by
 3   using the CM/ECF system on the 4th day of August, 2021.
 4          The following participants in the case who are registered CM/ECF users will be served by the
 5   CM/ECF system.
 6

 7          Kimberly Sandberg
            Assistant Federal Public Defender
 8          411 E. Bonneville, Suite 250
            Las Vegas, NV 89101
 9

10                                                /s/ Lisa M. Clark
                                                  An Employee of the Office of the Attorney General
11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28



                                                   Page 4 of 4
